DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed September 1st, 2022 has been entered. Claims 1-9 remain pending in the application. Applicant’s amendments to the Claims and Specification have overcome some of the objections and the 112(b) rejections previously set forth in the Non-Final Office Action mailed June 2nd, 2022. 

Response to Arguments
Applicant’s arguments, see pages 6-7, filed September 1st, 2022, with respect to the rejection of claims 1 and 3 under Gloth (US 5749870), alone, have been fully considered and are persuasive in regards to the relative positions of the concave arc surface, the convex arc surface, the anterior resecting portion and the posterior resecting portion.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art (Doll et al., US 2015/0066018) that teaches the newly disclosed claim limitations. The rejections for the other dependent claims (2 & 4-9) have therefore been updated in the sections to follow. 
Additionally, on page 7 is appears that Applicant is arguing with limitations disclosed within the Specification but not limitations within the claims and that those limitations need to be within the claims, if Applicant wants to limit the scope of the claims based on those features/capabilities. The Examiner notes that the “shovel” effect described is a common feature of resectoscopes, whether electrosurgical or non-electrosurgical, especially when tissue is collected for a biopsy with a curved electrode or blade structure. On page 8 there are similar arguments regarding Gloth’s resection efficiency, for which a “continuous and smooth convex surface” has not been claimed. 

Claim Objections
Claims 4 & 9 objected to because of the following informalities:  
Claim 4, line 1: “as claimed in claim 31” should read --as claimed in claim 1--,
Claim 9, line 2: “using method” should read --method of use--, 
Claim 9, line 4: “lobe of prostate” should read --lobe of the prostate--, 
Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “an axial direction” in line 9 and “the axial direction” in line 11 and it is unclear if these are the same axial direction (both in an anterior or posterior direction) or opposite axial directions (one in a posterior direction, one in an anterior direction) as the resecting portions are on opposite sides of the base body and are supposed to protrude away from the base body. For examination purposes, “the axial direction” in line 11 will be interpreted as “an opposite axial direction”. 
Claims 2-9 are also rejected by virtue of their dependency on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-2, 4-5 & 7 are rejected under 35 U.S.C. 103 as being unpatentable over Gloth et al. (U.S. Pat. No. 5749870), herein referred to as “Gloth” in view of Doll. Et al. (U.S. Pub. No. 2015/0066018), herein referred to as “Doll”.
Regarding claim 1, Gloth discloses an electrode (24, Fig. 3) for a prostate surgery (Col. 1, lines 8-9: surgical instrument adapted to simultaneously resect and fulgurate animal tissue; lines 11-12: such as transurethral resection of the bladder or prostate), wherein the electrode comprises an electrode body (wire 14; Col. 4, lines 34-36: metal wire 14 then emerges from the insulating material at the distal end 22 where the metal wire is configured into the electrode 24), wherein, 
the electrode body (wire 14) is an arc-shaped sheet structure (see Fig 3D; Col. 5, lines 18-20: As the wire 14 so curves, it gradually flattens from a circular cross-sectional shape to a flattened rectangular cross-sectional shape; lines 39-40: cross-section along line D--D of the rectangular region 35 of electrode 24/wire 14; where a flattened wire creates a sheet shaped structure) and can be matched with the surface of a prostate tissue layer (Col. 1, lines 8-9: surgical instrument adapted to simultaneously resect and fulgurate animal tissue; lines 11-12: such as transurethral resection of the bladder or prostate), and the electrode body (wire 14) is provided with a concave arc surface (top portion 202) and a convex arc surface (outer portion 49) in a radial direction (see Fig. 3 where outer portion 49 extends outward from axis 86 in a radial direction (from center point 52); the electrode body (wire 14) comprises a base body (axis 86), an anterior resecting portion (gaps 51) and a posterior resecting portion (small surface 48); 
the anterior resecting portion (gaps 51) protrudes forwards from the base body (axis 86; see Fig. 3 where gaps 51 have a depth 54 so therefore the sections are protrusions), and the anterior resecting portion (gaps 51) is arc-shaped (Col. 6, lines 21-22: The gaps 51 may be curved, square, rectangular, semicircular); 
the posterior resecting portion (small surface 48) protrudes backwards from the base body (axis 86; see Fig. 3 where small surface 48 extends beyond axis 86), and the posterior resecting portion (small surface 48) is arc-shaped (see Fig. 3 where small surface 48 is arc shaped); and 
the convex arc surface (outer portion 49) is for coagulation (Col. 6, lines 19-20: gaps 51 provide electrical arcing. Hence, effective coagulation of tissue is provided by the arcing; where outer portion 49 contains gaps 51).
But Gloth fails to disclose wherein the anterior resecting portion protrudes forwards from the base body in an axial direction, the posterior resecting portion protrudes backwards from the base body in the axial direction; and
a length of the anterior resecting portion protruding forwards from the base body is greater than a length of the posterior resecting portion protruding backwards from the base body.
However, Doll discloses an electrode for a prostate surgery ([0006]: prostate tissue is removed endoscopically in minimally invasive surgery by means of an instrument of the type indicated above; [0002] A bipolar medical instrument is disclosed for cutting tissue under the action of high-frequency current), 
wherein the anterior resecting portion (curvature 50 or 54 in Fig. 15) protrudes forwards from the base body (curvature 52) in an axial direction (see Fig. 15 where curvatures 50 and 54 protrude forwards from the base body 52 in an axial direction), the posterior resecting portion (third area 94) protrudes backwards from the base body (curvature 52) in the axial direction; and
a length of the anterior resecting portion protruding forwards from the base body is greater than a length of the posterior resecting portion protruding backwards from the base body (see Fig. 15 where curvatures 50 & 54 protrude forwards from the base body/second curvature 52 at a greater length than the third area 94’s protrusion from the base body/second curvature 52). 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the anterior and posterior resection portions’ protrusion directions and lengths of Gloth to those of Doll for the purpose of allowing the electrode to be atraumatic and for improving a field of view (Doll: [0020-0021], [0017], [0042]). 
 Regarding claim 2, Gloth in view of Doll discloses wherein the posterior resecting portion (Doll: third area 94) extends backwards from the base body (curvature 52) and is opposite to an extending direction of the anterior resecting portion (curvature 50 or 54) (see Fig. 15 where third area 94 and curvatures 50 & 54 extend in opposite directions of each other). 
Regarding claim 4, Gloth in view of Doll discloses wherein the length of the anterior resecting portion (Gloth: gaps 51) protruding forward from the base body (axis 86) is 0.35 mm-0.85 mm (Col. 6, lines 31-32: gaps 51 measuring 0.015 inch in depth 54; Fig. 3, where 0.015 inch = 0.381 mm). Wherein in this combination, the direction of the protrusions is that of Doll but the dimensions are those of Gloth. Additionally, it has been held that changes in size/proportion of an invention involves only routine skill in the art. See MPEP 2144.04(IV)(A).
Regarding claim 5, Gloth in view of Doll discloses wherein the length of the posterior resecting portion (Gloth: small surface 48) protruding backwards from the base body (axis 86) is 0.2 mm-1.0 mm (Col. 5, lines 39-42: The dimensions of cross-section along line D--D of the rectangular region 35 are preferably 0.03 inch (FIG. 3D, dimension 206 corresponding to a broad surface 47); Col. 6, lines 31-32: gaps 51 measuring 0.015 inch in depth 54; where 0.03 inch – 0.015 inch = 0.015 inch and 0.015 inch = 0.381 mm; where 0.03 inch = 0.762 mm & 0.015 inch = 0.381 mm). Wherein in this combination, the direction of the protrusions is that of Doll but the dimensions are those of Gloth. Additionally, it has been held that changes in size/proportion of an invention involves only routine skill in the art. See MPEP 2144.04(IV)(A).
Regarding claim 7, Gloth discloses wherein a radian of the convex arc surface (outer portion 49) is 11πr/18~2πr/3. (Col. 5, lines 55-61: The rectangular region 35 can vary in size, corresponding to an angle 74 measured from the center point 52. The angle 74 is preferably between 100 degrees and 180 degrees. In a preferred embodiment, the angle 74 is approximately 120 degrees; where region 35 includes outer portion 49 & 11πr/18~2πr/3 = 110-120°).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gloth in view of Doll as applied to claim 1 above, and further in view of Gminder (U.S. Pat. No. 6245069), herein referred to as “Gminder”.
Regarding claim 6, Gloth in view of Doll fails to disclose wherein a height of the electrode body is 1.6 mm-3.1 mm, and a distance between two ends of the electrode body is 3.5 mm-5.5 mm.
However, Gminder discloses an electrode for prostate surgery (Abstract: a high frequency electrode to be used for example in a resectoscope; where resectoscopes use includes prostate surgeries), wherein a height of the electrode body (high-frequency electrode) is 1.6 mm-3.1 mm (Fig. 7, a radius is shown as 3.15 mm but described in Col. 3, lines: dimensions of the preferred electrode are a radius (R) of about 3 mm and this is shown as roughly the height of the electrode), and a distance between two ends of the electrode body (high-frequency electrode) is 3.5 mm-5.5 mm (Fig. 7, see dimensions between the two leads 3 shown as 5 mm). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dimensions of Gloth in view of Doll to the height and distance of Gminder for the purpose of the shape not impeding the surgeon’s vision at the surgical site (Col. 2, lines 3-5: As the invented electrodes essentially has the general shape of a loop, it does not impede the surgeon's vision at the surgical site).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gloth in view of Doll as applied to claim 1 above, and further in view of Gonzalez (U.S. Pub. No. 2012/0191089), herein referred to as “Gonzalez”. 
Regarding claim 8, Gloth in view of Doll fails to disclose wherein an outer edge of the anterior resecting portion and an outer edge of the posterior resecting portion are arc surfaces, and radii of the outer edge of the anterior resecting portion and the outer edge of the posterior resecting portion are 0.05 mm-0.3 mm
However, Gonzalez discloses an electrode for prostate surgery (Abstract: an electrosurgical instrument; [0087]: Other tissues outside of the nasal cavity may also be treated, such as prostate) wherein an outer edge of the anterior resecting portion (14) and an outer edge of the posterior resecting portion (15) are arc surfaces, and radii of the outer edge of the anterior resecting portion and the outer edge of the posterior resecting portion are 0.05 mm-0.3 mm (return electrode edges 114 as well as any other edges such as those around the apertures 115a, 115b, may preferably be smooth, with minimal burrs or sharp point and preferably would have an edge radius (not shown) of at least 0.005 inches; where return electrode 112 has anterior and posterior portions and 0.005 inches = 0.127 mm; wherein this modification is only to the radii, the outer edges are still those of Gloth). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the edge radius of Gloth in view of Doll to the radius of Gonzalez for the purpose of minimize areas of high currently density that create unwanted tissue effects (Gonzalez: [0062]). Additionally, it is commonly known in the art of electrosurgical devices that smooth electrode surfaces/rounded edges prevent high current density build up. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gloth in view of Doll as applied to claim 1 above, and further in view of Woloszko (U.S. Pub. No. 2005/0251134), herein referred to as “Woloszko”.
Regarding claim 9, Gloth in view of Doll fails to disclose method of using the electrode as claimed in claim 1, wherein the method of use comprises the following steps:
S1: treating a median lobe of the prostate, and enucleating a hyperplasia tissue of the median lobe of prostate by using the anterior resecting portion of the electrode, wherein during peeling, a place to be resected is coagulated by the convex arc surface; 
S2: treating bilateral lobes of the prostate, and enucleating hyperplasia tissues of the bilateral lobes of the prostate by using the anterior resecting portion of the electrode, wherein during peeling, a place to be resected is coagulated by the convex arc surface; and 
S3: acquiring the hyperplasia tissues of the bilateral lobes of the prostate by using the posterior resecting portion (15) of the electrode to back-resect.
However, Woloszko discloses a method ([0032]: a method for transurethral resection of the prostate (e.g., TURP) in which prostate tissue is electrosurgically removed using a probe of the present invention; Fig. 34B; [0154]: In step 900, an electrosurgical probe, such as one of the embodiments described hereinabove with reference to FIGS. 1 through 33B) of using the electrode as claimed in claim 1 (see rejection of claim 1 using Gloth, above), wherein the method of use comprises the following steps: 
S1: treating a median lobe of prostate, and enucleating a hyperplasia tissue of the median lobe of prostate ([0158]: Using the combination of steps outlined for FIG. 34B, hypertrophied tissue, such as polyps or fibroids of uterine tissue, or that of an enlarged prostate, can be volumetrically removed; where this could include a median lobe) by using the anterior resecting portion (end 204, Figs. 11 & 12; note that Fig. 12 only shows one direction of cutting but the device is capable of bi-directional cutting) of the electrode, wherein during peeling, a place to be resected is coagulated by the convex arc surface (slot 208 located between ends 204 & 206; [0095]: if coagulation of a deeper region of tissue is necessary (e.g., for sealing a bleeding vessel imbedded within the tissue), it may be desirable to press the active electrode(s) against the tissue to effect joulean heating therein) ([0156]: with respect to the target tissue, whereby a slice or fragment of target tissue is resected during each proximal stroke of the reciprocating probe. During the distal stroke of the reciprocating probe, with the distal return electrode at the leading edge of the electrode assembly, any unsealed small blood vessels severed during the proximal stroke may be coagulated by the electric current flowing distally from the proximal active electrode to the return electrode; where the proximal stroke is the peeling process and the distal stroke is the coagulation step); 
S2: treating bilateral lobes of the prostate, and enucleating hyperplasia tissues of the bilateral lobes of the prostate ([0158]: Using the combination of steps outlined for FIG. 34B, hypertrophied tissue, such as polyps or fibroids of uterine tissue, or that of an enlarged prostate, can be volumetrically removed; where this could include bilateral lobes) by using the anterior resecting portion (end 204, Figs. 11 & 12; note that Fig. 12 only shows one direction of cutting but the device is capable of bi-directional cutting) of the electrode, wherein during peeling, a place to be resected is coagulated by the convex arc surface (slot 208 located between ends 204 & 206; [0095]: if coagulation of a deeper region of tissue is necessary (e.g., for sealing a bleeding vessel imbedded within the tissue), it may be desirable to press the active electrode(s) against the tissue to effect joulean heating therein) ([0156]: with respect to the target tissue, whereby a slice or fragment of target tissue is resected during each proximal stroke of the reciprocating probe. During the distal stroke of the reciprocating probe, with the distal return electrode at the leading edge of the electrode assembly, any unsealed small blood vessels severed during the proximal stroke may be coagulated by the electric current flowing distally from the proximal active electrode to the return electrode; where the proximal stroke is the peeling process and the distal stroke is the coagulation step); and 
S3: acquiring the hyperplasia tissues of the bilateral lobes of the prostate by using the posterior resecting portion (end 206, Figs. 11 & 12) of the electrode to back-resect ([0032]: the probe may be manipulated such that the electrode assembly exhibits a gentle brushing motion (e.g., reciprocal motion) with respect to a surface of the target tissue, whereby a relatively thin layer of tissue is vaporized during each stroke. In another embodiment, the electrode assembly may be applied more forcefully against the target tissue in a reciprocating motion, whereby one or more fragments or chips of tissue are electrosurgically resected, typically each proximal stroke of the probe resecting a single fragment of tissue. Tissue fragments removed in this manner may be optionally retrieved for biopsy; where both forward and reverse motions include removing tissue and collecting the tissue for biopsy is seen as acquiring tissue). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Gloth in view of Doll to that of Woloszko for the purpose of providing a method for transurethral resection of the prostate (e.g., TURP) in which prostate tissue is electrosurgically removed and the probe may be manipulated in a plurality of different ways, depending on the condition of the patient and the treatment called for (Woloszko: [0032]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: He et al. (CN 109394338 A): similar electrode structure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abigail M Ziegler whose telephone number is (571) 272-1991. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne M Hoffman can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL M ZIEGLER/Examiner, Art Unit 3794    

/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794